Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Previously, disclosure Kim (U.S. Pat. App. Pub. 20200327834) has been cited in office action dated 1/25/22.  Applicant has since filed statement in response dated 4/25/22 asserting Kim shall not be prior art to present application based on U.S.C. 102(b)(2)(c), because Kim and the present application, before the effective filing data of the present application (March 10, 2020), were owned by or subject to an obligation of assignment to the same applicant, Samsung Display Co., Ltd. Kim is therefore disqualified as prior art. 
With Kim disqualified and upon further search and consideration, Kwak, U.S. Pat. App. Pub. 20140240521 is considered as next closest prior art. 
Regarding independent claim 1 and dependent claims thereof, Kwak discloses the concept of a display panel test circuit comprising first transistor through sixth transistor (fig. 2, paragraphs 72, M1 connected to D1, M2 connected to D1, M3 connected to D2, M4 connected to D2, M5 connected to D4 and second M3 connected to D4) individually connected to one of first through fourth data line (fig. 2, paragraph 72, data lines D1-D4) with one terminal, with gate terminal of each individual first through sixth transistor connected to one of red, green, or blue test signal (fig. 2, paragraph 73, T_Gate_C1, T_Gate_C2, T_Gate_C3 respectively), and one other terminal of each individual first through sixth transistor connected to one of red, blue or first green lighting voltage line (fig. 2, paragraph 76, DC_R, DC_B, DC_G respectively). 
However, none of cited prior arts alone or in combination discloses as a whole:
a sixth transistor including a first terminal connected to a fourth data line to which second green sub-pixels are connected, a gate terminal that receives a second green lighting test signal, and a second terminal connected to the green lighting voltage line; a seventh transistor including a first terminal connected to the second data line, a gate terminal that receives a crack test signal, and a second terminal connected to a crack detection line that passes through a non-display region of a display panel; and an eighth transistor including a first terminal connected to the fourth data line, a gate terminal that receives the crack test signal, and a second terminal connected to the crack detection line.
Regarding independent claim 9 and dependent claims thereof, Kwak discloses the concept of a display panel test circuit comprising first transistor through sixth transistor (fig. 2, paragraphs 72, M1 connected to D1, M2 connected to D1, M3 connected to D2, M4 connected to D2, M5 connected to D4 and second M3 connected to D4) individually connected to one of first through fourth data line (fig. 2, paragraph 72, data lines D1-D4) with one terminal, with gate terminal of each individual first through sixth transistor connected to one of red, green, or blue test signal (fig. 2, paragraph 73, T_Gate_C1, T_Gate_C2, T_Gate_C3 respectively), and one other terminal of each individual first through sixth transistor connected to one of red, blue or first green test signal (fig. 2, paragraph 76, DC_R, DC_B, DC_G respectively).
However, none of cited prior arts alone or in combination discloses as a whole:
a third transistor including a first terminal connected to a second data line to which first green sub-pixels are connected, a gate terminal that receives a first green lighting test signal, and a second terminal connected to both a pre-lighting test pad and a green lighting voltage line that supplies a green lighting voltage; a sixth transistor including a first terminal connected to a fourth data line to which second green sub-pixels are connected, a gate terminal that receives a second green lighting test signal, and a second terminal connected to both the pre-lighting test pad and the green lighting voltage line; a seventh transistor including a first terminal connected to the second data line, a gate terminal that receives a crack test signal, and a second terminal connected to a crack detection line that passes through a non-display region of a display panel; an eighth transistor including a first terminal connected to the fourth data line, a gate terminal that receives the crack test signal, and a second terminal connected to the crack detection line; a ninth transistor including a first terminal connected to the first data line, a gate terminal that receives a first pre-lighting test signal, and a second terminal connected to both the pre-lighting test pad and the green lighting voltage line; and a tenth transistor including a first terminal connected to the third data line, a gate terminal that receives a second pre-lighting test signal, and a second terminal connected to both the pre-lighting test pad and the green lighting voltage line.
Regarding independent claim 15 and dependent claims thereof, Kwak discloses the concept of a display panel test circuit comprising first transistor through sixth transistor (fig. 2, paragraphs 72, M1 connected to D1, M2 connected to D1, M3 connected to D2, M4 connected to D2, M5 connected to D4 and second M3 connected to D4) individually connected to one of first through fourth data line (fig. 2, paragraph 72, data lines D1-D4) with one terminal, with gate terminal of each individual first through sixth transistor connected to one of red, green, or blue test signal (fig. 2, paragraph 73, T_Gate_C1, T_Gate_C2, T_Gate_C3 respectively), and one other terminal of each individual first through sixth transistor connected to one of red, blue or first (green) test signal (fig. 2, paragraph 76, DC_R, DC_B, DC_G respectively). 
However, none of cited prior arts alone or in combination discloses as a whole:
a sixth transistor including a first terminal connected to a fourth data line to which second green sub-pixels are connected, a gate terminal that receives the green lighting test signal, and a second terminal connected to a second test voltage line that supplies a second test voltage; a seventh transistor including a first terminal connected to the second data line, a gate terminal that receives a crack test signal, and a second terminal connected to a crack detection line that passes through a non-display region of a display panel; an eighth transistor including a first terminal connected to the fourth data line, a gate terminal that receives the crack test signal, and a second terminal connected to the crack detection line; a ninth transistor including a first terminal connected to the second data line, a gate terminal that receives a pre-lighting test signal, and a second terminal connected to a first pre- lighting test pad that is connected to the first data line; a tenth transistor including a first terminal connected to the fourth data line, a gate terminal that receives the pre-lighting test signal, and a second terminal connected to a second pre-lighting test pad that is connected to the third data line; an eleventh transistor including a first terminal connected to the first data line, a gate terminal that receives an open-short test signal, and a second terminal connected to the first test voltage line; and a twelfth transistor including a first terminal connected to the third data line, a gate terminal that receives the open-short test signal, and a second terminal connected to the second test voltage line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694